Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 10.7 VENTURE FINANCIAL GROUP, INC. KSOP (Employee Stock Ownership Plan With 401(k) Provisions) Amended and Restated as of January 1, 2006 VENTURE FINANCIAL GROUP, INC. KSOP (Employee Stock Ownership Plan With 401(k) Provisions) TABLE OF CONTENTS SECTION 1. NATURE OF PLAN 1 SECTION 2. DEFINITIONS 2 Account 2 Acquisition Loan 2 Adjusted Compensation 2 Affiliated Company 3 Anniversary Date 3 Annuity Starting Date 3 Approved Absence 3 Beneficiary 3 Board of Directors 3 Break in Service 3 Buyout 3 2.12 Reserved 4 Code 4 Committee 4 Company 4 Company Stock 4 Compensation 4 2.18 Employee 5 Defined Contribution Dollar Limitation 5 Determination Year 5 Employer 5 Entry Date 5 ERISA 5 Financed Shares 6 Highly Compensated Participant 6 Leased Employee 7 Loan Suspense Account 7 Merger 7 2.29 Normal Retirement Age 7 Participant 8 Plan 8 Plan Year 8 Profit Sharing Account 8 Profit Sharing Plan 8 Service 8 2.36 Reserved 8 -a- Treasury Regulation 8 Trust 8 Trust Agreement 8 Trust Assets 8 Trustee 8 Valuation Date 9 Valuation Period 9 SECTION 3. ELIGIBILITY AND PARTICIPATION 9 3.1 Eligibility Requirements 9 3.2 9 Reemployment 9 SECTION 4. EMPLOYER AND EMPLOYEE CONTRIBUTIONS 10 Employer Contributions 10 Employee Salary Reduction Contributions 11 Limitations on Matching Contributions 16 Employee Rollover Contribution 20 SECTION 5. INVESTMENT OF TRUST ASSETS 20 General 20 Exempt Loans 21 5.3 Alternative Investments 21 5.4 Valuations 22 SECTION 6. ALLOCATIONS TO PARTICIPANT'S ACCOUNT 22 6.1 Accounts 22 Employer Matching Contribution Accounts 22 Employer Discretionary Basic Contribution Account 23 Employee Salary Reduction Account 23 Employee Rollover Contribution Account 23 6.6 Reserved 23 Employer Discretionary Optional Contribution Account 23 Other Investments Accounts 24 Employer Contributions and Forfeitures 24 6.10 Requirements to Share in Employer Contributions and Forfeitures 25 6.11 Special Allocation 26 Allocation Limitations 26 6.13 Special Limitation Provision 27 Net Income (or Loss) of the Trust 27 Dividends on Company Stock 28 Accounting for Allocations 28 Limitation on Allocation to Certain Shareholders 28 Limit on Allocations In Certain S Corporation Years 29 SECTION 7. EXPENSES OF THE PLAN AND TRUST 29 SECTION 8. VOTING COMPANY STOCK 29 SECTION 9. DISCLOSURE TO PARTICIPANTS 30 SECTION 10. PARTICIPANTS ACCOUNTS 30 10.1 Participants' Accounts 30 -b- Valuation of Assets 31 10.3 Nonreversion 31 10.4 Adjustment of Accounts 31 10.5 Valuation of Accounts 32 SECTION 11. BENEFITS 32 11.1 Retirement 32 Death 32 11.3 Disability 34 11.4 Termination of Employment 34 SECTION 12. VESTING AND FORFEITURES 35 12.1 Full Vesting 35 12.2 Graduated Vesting 35 12.3 Retirement, Death and Disability 35 Forfeitures 35 Restoration of Forfeited Accounts 35 Subsequent Vesting 36 12.7 Reserved 36 12.8 Amendment of Vesting Schedule 36 SECTION 13. CREDITED SERVICE 37 13.1 General Rule 37 13.2 Reemployment 37 SECTION 14. WHEN BENEFITS WILL BE DISTRIBUTED 39 14.1 In General 39 14.2 Required Distributions 40 14.3 Post-Separation Accounts 40 14.4 Necessary Delays 40 14.5 Unclaimed Accounts 40 14.6 Small Plan Benefits 41 14.7 Latest Payment Date 41 14.8 Required Beginning Date 42 SECTION 15. HOW PLAN BENEFITS WILL BE DISTRIBUTED 43 15.1 General 43 15.2 Death Benefits 44 15.3 Small Accounts 44 15.4 Subchapter 44 15.5 Distribution Options 44 SECTION 16. RIGHTS. OPTIONS AND RESTRICTIONS ON BANK STOCK 45 16.1 Right of First Refusal 46 16.2 Put Option 46 16.3 Legend on Certificates 47 SECTION 17. HARDSHIP AND POST AGE 59½ IN-SERVICE DISTRIBUTIONS . 47 Hardship Distributions 47 In-Service Distributions After 59½ 49 SECTION 18. NO ASSIGNMENT OF BENEFITS AND DIVIDENDS 49 Nonalienation 49 -c- Dividends on Allocated Stock 49 Dividends Used to Repay Loan to Plan 49 18.4 Trustee Discretion as to Dividends 49 SECTION 19. ADMINISTRATION 49 19.1 Named Fiduciaries 49 19.2 Committee 50 19.3 Trustee 51 19.4 Indemnification 51 SECTION 20. CLAIMS PROCEDURE 51 SECTION 21 52 SECTION 22. DIVERSIFICATION 54 In General 54 Method of Directing Investment 54 Distribution of Account 54 Pension Protection Act Additional Diversification Rules 55 SECTION 23. USERRA 55 23.1 General 55 23.2 USERRA Deferrals and Contributions 55 23.3 Definitions 56 SECTION 24. GUARANTlES 57 SECTION 25. AMENDMENT AND TERMINATION 57 25.1 General 57 25.2 Amendment 57 25.3 Termination 57 25.4 Merger 58 SECTION 26. GOVERNING LAW 58 SECTION 27. EXECUTION 58 -d- VENTURE FINANCIAL GROUP, INC. KSOP (Employee Stock Ownership Plan With 401(k) Provisions) SECTION 1. NATURE OF PLAN The purpose of this Plan is to enable participating Employees to share in the growth and prosperity of the Company through Employer contributions to the Plan and to provide Participants with an opportunity to accumulate capital for their future economic security. The Plan is designed to permit both Employer and Employee contributions to the Plan. The primary purpose of the Plan is to enable Participants to acquire stock ownership interests in the Bank. Therefore, the Trust Assets held under the Plan will be invested primarily in Company Stock. The Plan is also designed to be available as a technique of corporate finance to the Bank. Accordingly, it may be used to accomplish the following objectives: (a) To meet general financing requirements of the Bank, including capital growth and transfers in the ownership of Company Stock; (b) To provide Participants with beneficial ownership of Company Stock and other assets through Employer and Employee contributions to the Plan; and (c) To receive loans (or other extensions of credit) to finance the acquisition of Company Stock (" Acquisition Loans"), with such loans to be repaid by Employer Contributions to the Trust and dividends received on such Company Stock. The Plan is a stock bonus plan containing Section 401(k) features that is intended to qualify under Section 401(a) of the Internal Revenue Code. The Plan is also designed to be an employee stock ownership plan under Section 4975(e)(7) of the Code. Effective Dates (a) The Plan was initially effective as of January 1, 1980. The Plan is hereby restated to reflect all amendments made and law changes since it's last restatement, generally effective as of January 1, 2006. (b) To the extent this is an amendment to a previously established Plan and Trust intended to comply with the provisions of the Economic Growth and Tax Relief Reconciliation Act of 2002, the following effective dates shall apply: 1. Generally effective for Plan Years beginning after December 31, 2001; 1 2. To comply with the provisions of the Final 401(a)(9) Treasury Regulations, effective for Plan Years beginning with the 2003 calendar year. 3. To reduce the mandatory cash out threshold from $5,000 to $1,000 effective for distributions made after March 28, 2005. 4. To adopt the provisions of the Final 401(k) Regulations, effective for Plan Years beginning on or after December 31, 2005. For Plan Years beginning before the Effective Dates set forth above, the terms of the Plan prior to its restatement shall control for purposes of the designated provision. The amendment of any plan provision which liberalizes a protected benefit under Section 411(d)(6) of the Code shall apply on the later of the adoption date or the Effective Date of this Restated Plan. Any provision which liberalizes the eligibility, vesting or benefit accrual provisions of the Plan shall only apply to Employees who are credited with at least one Hour of Service after the Effective Date or the Effective Date specified for a particular provision. All Trust Assets under the Plan will be administered, distributed, forfeited and otherwise governed by the provisions of this Plan and the related Trust Agreement. The Plan is administered by a Board of Trustees and an Administrative Committee for the exclusive benefit of Participants (and their Beneficiaries), except as otherwise provided and permitted by applicable law. SECTION 2. DEFINITIONS In this Plan, whenever the context so indicates, the singular or plural number and the masculine or feminine gender shall be deemed to include the other terms "'hers," "his," and "him" shall refer to a Participant and the capitalized terms shall have the following meanings: 2.1 Account One of the several accounts maintained to record the interest of a Participant under the Plan. See Section 10. 2.2 Acquisition Loan A loan made to an Employee Stock Ownership Plan with 401(k) Provisions ("KSOP") by a disqualified person or a loan to a KSOP which is guaranteed by a disqualified person as defined in Section 4975(e)(2) of the Code. A direct loan of cash, a purchase money transaction, and an assumption of the obligation of a KSOP. 2.3 Adjusted Compensation The total taxable salary or wages paid to an Employee as a Participant in each Plan Year, as reported on IRS Form W-2, plus the amount (if any) of his Salary Reduction 2 Contributions for the Plan Year and any deferrals made to an Internal Revenue Code Section 125 Cafeteria Plan and, for Plan Years beginning after 2000, any amounts excluded from the Employee's gross income by operation of Section 132(f)(4) of the Code. For any Plan Years beginning after 1993, however Adjusted Compensation exceeding $200,000 ($160,000 for Plan Years beginning before 2002) for any Employee (in any case as adjusted in accordance with the Section 415( d)(2) of the Code for cost of living increases) shall not be taken into account. Affiliated Company Any corporation or business which is a member of a controlled group of corporations or businesses with the Company pursuant to Section 4l4(b), (c), (m) or (o) of the Code. All determinations related to a controlled group of corporations or businesses which are under common control shall consider any and all regulations promulgated by the Secretary of the Treasury. Anniversary Date December 31, the last day of each Plan Year. Annuity Starting Date The first day of the first period for which an amount is payable as an annuity; or in the case of a benefit not payable in the form of an annuity, the first day on which all events have occurred which entitle the participant to such benefit. Approved Absence A leave of absence (without pay) granted to an Employee by an Employer under its established leave policy. Approved absences include leaves granted under the Family and Medical Leave Act. Beneficiary The person (or persons) entitled to receive any benefit under the Plan in the event of a Participants death. See Section 15(b). Board of Directors The Board of Directors of the Company. Break in Service A Plan Year in which a Participant is not credited with more than 500 Hours of Service. The computation period used for measuring eligibility service will also be used to measure breaks in service. See Section 12.4. Buyout A transaction or series of related transactions by which the Company is sold, either through the sale of a Controlling Interest in the Company's voting stock or through the sale of substantially all of the Company's assets to a party not having a Controlling Interest in the Company's voting stock on the date of execution of this Agreement. 3 Reserved . Code The Internal Revenue Code of 1986, as amended. Committee The Administrative Committee appointed by the Board of Directors to administer the Plan. See Section 18. Company Venture Financial Group, Inc., a bank holding company organized under the laws of the state of Washington. Company Stock Common stock issued by the Employer ( or by a corporation which is a member of the same control group) which is readily tradable on an established securities market. If there is no common stock which meets the requirements of the preceding sentence, the term Company Stock means common stock issued by the Employer (or by a corporation which is a member of the same control group) having a combination of voting power and dividend rights equal to or in excess of (a) that class of common stock of the Employer (or of any other such corporation) having the greatest voting power, and (b) the class of common stock of the Employer (or of any such corporation) having the greatest dividend rights. Compensation Compensation is wages, salaries and fees from professional services and other amounts received (without regard to whether or not an amount is paid in cash) for personal service actually rendered in the course of employment with the Employer maintaining the Plan to the extent that the amounts are includable in gross income (including, but not limited to, commissions paid to salesmen, compensation for services on the basis of a percentage of profits, commission on insurance premiums, tips, bonuses, fringe benefits, and reimbursements or other expense allowances under a nonaccountable Plan) as described in Regulation 1.62-2(c), and excluding the following: (a) Employer Contributions to a plan of deferred compensation which are not includable in the Employee's gross income for the taxable year in which contributed, or Employer contributions under a simplified employee pension plan to the extent such contributions are deductible by the Employee, or any distributions from a plan of deferred compensation; (b) Amounts realized from the exercise of a nonqualified stock option or restricted stock (or property) held by the Employee which either becomes freely transferable or is no loner subject to a substantial risk of forfeiture; 4 (c) Amounts realized from the sale exchange, or other disposition of stock acquired under a qualified stock option plan; and (d) Any elective deferrals (as defined in Section 402(g)(3) of the Code), and any amount which is contributed or deferred by the Employer at the election of the Employee and which is not includible in the gross income of the Employee by reason of Sections 125, 402(e)(3), 402(h) or 403(b) of the Code covering Cafeteria Plans, Cash or Deferred Arrangements under 401(k) Plans, Salary Reduction Arrangements under Simplified Employees Pension Plans, and Tax- Sheltered Annuities. The Compensation that may be taken into account in determining contributions on behalf of any Employee is limited to no more than $160,000 for Plan Years beginning before 2002 and $200,000 for Plan Years beginning after 2001, in each case as adjusted under Code Section 401(a)(17)(B). If a determination period is less than 12 months, this limit will be decreased proportionately based on the number of months in the measuring period. For purposes of the ADP and ACP test provisions of the Plan, a Participant's Compensation may be limited to Compensation received for the portion of the year for which the employee was an eligible Participant, provided this limit is applied uniformly to all eligible employees under the Plan for this purpose. Effective January 1, 2001, Compensation shall include elective amounts that are not includable in the gross income of the employee by reason of Code Section132(f)(4). 2.18 Employee Employee shall mean any Employee of Employer maintaining the Plan or of any other Employer required to be aggregated with such Employer under §414(b), (c), (m) or (o) of the Code. The term Employee shall include a Leased Employee as defined in Section 2.26. 2.19 Defined Contribution Dollar Limitation The dollar amount of $40,000 for Plan Years beginning after 2001, as adjusted from time to time by the Secretary of the Treasury for purposes of Code Section 415. 2.20 Determination Year The Plan Year for which the determination of who is highly compensated is being made. 2.21 Employer The Company, Venture Financial Group, Inc. and any other Affiliated Company which is designated by the Board of Directors as an Employer and which adopts the Plan for the benefit of its Employees. 2.22 Entry Date The date an Employee becomes a Participant for a particular purpose, as determined in Section 3. 2.23 ERISA 5 The Employee Retirement Income Security Act of 1974 as amended. 2.24 Financed Shares Shares of Company Stock acquired by the Trust with the proceeds of an Acquisition Loan. 2.25 Highly Compensated Participant An Employee who performs service during the Determination Year and is described in one or more of the following groups: (a) An Employee who is a more than five percent (5%) owner, as defined in Section 416(i)(1)(A)(iii), at any time during the Determination Year or the Look-Back Year, and (b) An Employee who receives Compensation in excess of $80,000 (indexed in accordance with Section 415(d) except that the base period is the calendar quarter ended September 30, 1996) during the Look-Back Year and was in the top-paid group for the Look-Back Year. For this purpose, an employee is in the top-paid group for a year if (s)he is in the top 20% of employees when ranked on the basis of compensation received from the Employer for the year. The $80,000 amount is adjusted at the same time and in the same manner as under Section 415(d) of the Code, except that the base period is the calendar quarter ending September 30, 1996. For this purpose, the applicable year of the Plan for which a determination is being made is called a "determination year" and the preceding 12-month period is called a "look-back" year. A Highly Compensated Former Participant is based on the rules applicable to determining Highly Compensated Participant status as in effect for that determination year, in accordance with Section 1.414(q) -1T, A-4 of the Temporary Income Tax Regulations and Notice 97-45. In determining who is a Highly Compensated Participant, the Employer may make a top-paid group election which must be made by a Plan amendment reflected on the addendum to this Plan. The effect of this election is that an Employee (who is not a five percent owner at any time during the determination year or look-back year) with compensation in excess of $80,000 (as adjusted) for the look-back year is a Highly Compensated Participant only if the Employee was in the top-paid group for the look-back year. This election may not be used to determine whether Employees are Highly Compensated Participants on account of being five percent owners. 6 In determining who is a Highly Compensated Participant (other than as a five percent owner), the Employer may make a calendar year data election which must be made by a Plan amendment, which must be reflected on the addendum to this Plan. The effect of this election is that the look-back year is the calendar year beginning with or within the look-back year. This election may not be used to determine whether Employees are Highly Compensated Participants on account of being five percent owners. If Employer makes a top-paid group or a calendar year data election, such election shall apply for all subsequent determination years unless changed by Employer. An Employer making one of the elections is not required to also make the other election. However, if both elections are made, the look-back year in determining the top-paid group must be the calendar year beginning with or within the look-back year. These elections must apply consistently to the determination years of all plans of Employer, except that the consistency requirement will not apply to determination years beginning with or within the 1997 calendar year, and for determination years beginning on or after January 1, 1998, and before January 1, 2000, satisfaction of the consistency requirement is determined without regard to any non-retirement plans of Employer. 2.26 Leased Employee An individual who is not an Employee but who, pursuant to an agreement between the Employer and any other person, has performed services for the Employer and/or any Affiliate, on a substantially full-time basis for at least a year under the primary direction or control of the service recipient. Compensation for a Leased Employee includes compensation from the leasing organization attributable to services for the Employer. 2.27 Loan Suspense Account The account to which Financed Shares are credited and maintained while an Acquisition Loan is outstanding. See Sections 5.2 and 6.7. 2.28 Merger A transaction or series of transactions wherein the Company is combined with another business entity, and after which the persons or entities who had owned, either directly or indirectly, a Controlling Interest in the Company's voting stock on the date of execution of this Agreement own less than a Controlling Interest in the voting stock of the combined entity. 2.29 Normal Retirement Age Shall mean the later of the date the Participant attains age 65 or the fifth anniversary of the first day of the Plan Year in which the Participant commenced participation in the Plan. A Participant's right to his or her plan benefit is nonforfeitable upon attainment of 7 Normal Retirement Age. If Employer enforces a mandatory retirement age, the Normal Retirement Age is the lesser of that mandatory age or the age specified above. Participant Any Employee who is participating in this Plan. See Section 3. Plan Venture Financial Group, Inc. KSOP (Employee Stock Ownership Plan With 401(k) Provisions), which includes the Trust Agreement. Plan Year The twelve-month period ending on each December 31 st Anniversary Date. Profit Sharing Account The Account of a Participant representing his interest in the Profit Sharing Plan. Profit Sharing Plan First Community Bancorp Employees Retirement Plan, originally effective January 1, 1980, and of which this Plan is a successor plan. Service Employment with the Company (or an Affiliated Company) . Reserved . Treasury Regulation A regulation promulgated under Title 26 of the Code of Federal Regulations and formally adopted pursuant to a Treasury Directive. Trust The Trust created by the Trust Agreement entered into between the Company and the Trustee. Trust Agreement The agreement between the Company and the Trustee establishing the Trust and specifying the duties of the Trustee. Trust Assets The Company Stock and other assets held in the Trust for the benefit of Participants. See Section 5. Trustee The Board of Trustees (and any successor Trustee) appointed by the Board of Directors to hold and invest the Trust Assets. See Section 19. 8 2.42 Valuation Date The last day of each Plan Year (or more frequently at the Board's discretion) on which the value of Company Stock and/or other investments of the Trust are determined. 2.43 Valuation Period The twelve-month period (or more frequently at the Board's discretion) ending on each Valuation Date. SECTION 3. ELIGIBILITY AND PARTICIPATION 3.1 Eligibility Requirements . (a) General . All current Participants in the Plan will continue to participate in the Plan under this amendment and restatement of the Plan. All other Employees will be eligible as follows (b) Salary Reduction Contributions. Employees will be eligible to make Salary Reduction Contributions as of the first day of the month which follows ninety days of employment with the Employer which shall be their Entry Date with respect to Salary Reduction Contributions. (c) Employer Contributions . Employees shall be eligible to share in Employer Contributions pursuant to Section 6.10, as of the first day of the month which follows completion of one Year of Service, which shall be their Entry Date with respect to Employer Contributions. For eligibility purposes, a Year of Service shall be completed on the last day of the eligibility 12-month computational period. Employee shall not be required to complete any minimum number of Hours of Serv ice. The initial eligibility computation period shall be the 12-consecutive-month period beginning with the date on which the Employee first performed an Hour of Service for Employer (the employment commencement date), and an eligibility Year of Service shall not be credited to an Employee prior to the first anniversary of the employment commencement date. 3.2 Reemployment. (a) Former Employees who are reemployed by Employer and have previously satisfied the service eligibility requirement above upon termination of employment, shall become Participants as of their rehire date. (b) Former Employees who are reemployed by Employer who had not satisfied the service eligibility requirement above upon termination of employment, shall not 9 become Participants until they satisfy the above service eligibility requirements, with their rehire date being treated as the beginning of the eligibility service period. SECTION 4. EMPLOYER AND EMPLOYEE CONTRIBUTIONS 4.1 Employer Contributions (a) The Employer shall or may, as applicable, contribute the following amounts to the Plan each Plan Year: (i) The amount of each Participants Salary Reduction Contribution made. (ii) An Employer Discretionary Matching Contribution on behalf of each Participant up to a maximum of fifty percent (50%) of the Participant's Salary Reduction Contributions, provided however, that the maximum Employer Discretionary Matching Contribution shall be based on a percentage of a Participant's Compensation selected by the Board of Directors, which shall in no event exceed six percent (6%). The Board may, in its sole discretion, determine that the rate of Discretionary Matching Contributions for a Plan Year will be zero percent (0%). The Employer may determine annually that additional Matching Contributions will be allocated to non-Highly Compensated Participants' accounts as Qualified Employer Discretionary Matching Contributions, and thus will be fully vested when made, will be subject to the distribution restrictions applicable to Salary Reduction Contributions, and will meet such other requirements as may apply from time to time under Treasury Regulations. The Employer Discretionary Matching Contributions will vest in accordance with the schedule provided in Section 12. All Participants will normally receive the same percentage match of their Salary Reduction Contribution. Any Qualified Employer Discretionary Matching Contributions for a Plan Year, however, will be allocated only to non- Highly Compensated Participants, and consequently may cause the aggregate rate of match for that group to exceed the rate of match for Highly Compensated Participants. (iii) An Employer Discretionary Basic Contribution, which shall be determined at the sole discretion of the Board of Directors. Employer Discretionary Basic Contributions will only be made to non-Highly Compensated Participants to the extent necessary to satisfy the actual deferral percentage test and actual contribution percentage test under Sections 4.2 and 4.3 of the Plan, respectively, in order to satisfy the nondiscrimination requirements of Code Sections 401(k) and 401(m). The interests of a Participant in the Employer Discretionary Basic Contributions allocated to 10 his account will satisfy the requirements for qualified nonelective employer contributions under Code Section 401(m)(4)(c). (iv) An Employer Discretionary Optional Contribution, which shall be determined in the sole discretion of the Board of Directors. (b) Salary Reduction Contributions shall be paid to the Trustee as promptly as such Contributions can reasonably be segregated from the general assets of the Employer. (c) Employer Discretionary Matching, Qualified Employer Discretionary Matching, Basic and Optional Contributions for each Plan Year shall be paid to the Trustee not later than the due date (including extensions) for filing the Employers Federal income tax return for that Plan Year . (d) A Participant is entitled to share in the allocations of Employer Contributions and Forfeitures as provided in Section 3. 4.2 Employee Salary Reduction Contributions (a) A Participant may authorize his Employer to contribute to the Trust on his behalf Salary Reduction Contributions. Salary Reduction Contributions shall not be less than 1 % of the Participants Adjusted Compensation, nor more than the 402(g) limit in effect for the year The total amount of Salary Reduction Contributions by a Participant for any calendar year shall not exceed $10,000, multiplied by any cost of living adjustment factor prescribed by the Secretary of the Treasury under Section 415(d) of the Code. This limit applies to all salary reduction contributions taken into account under Code Section 402(g) to all plans in which the Participant participates, whether or not maintained by the Employer. Any Salary Reduction Contribution in excess of the aforementioned limitation, plus any income allocable thereto, shall be returned to the participant no later than the first April 15 following the close of the tax year in which such contributions were made. In the event this limit is exceeded as a result of contributions to this Plan and another plan(s), the Participant must notify the Plan Administrator in writing by March 1 of the following calendar year, allocating the excess between and among such plans, and state that the applicable limit will be exceeded if the excess attributable to this Plan is not distributed. In such event, the excess allocated to this Plan shall be distributed to the Participant with allocable earnings, by April 15 of the year following the calendar year in which the excess arose if practicable and in any event by December 31 of such year. A Participant may make a separate deferral election with respect to annual bonuses. For Plan Years beginning after 2001, catch-up contributions for persons age fifty (50) or older whose Salary Reduction Contributions are otherwise limited by the Code are permitted, under the terms and conditions, and within the limits of Code Section 414(v). Notwithstanding any other provision of the Plan to 11 the contrary, any such contribution shall be taken into account in applying the remaining contribution and discrimination provision of the Plan only to the extent, if any, required by the Code and Regulations or other Treasury Department issued thereunder. Further provided, and notwithstanding any other provision of the Plan, the Company and each Employer may uniformly elect to apply or not to apply the otherwise applicable matching contribution provisions of the Plan to such catch-up contributions. In the absence of an election to the contrary, the matching contribution provisions and determinations for a Plan Year to Salary Reduction Contributions which are not catch-up contributions will apply to catch- up contributions. (b) Each Participant electing to have his Employer contribute Salary Reduction Contributions on his behalf during the Plan Year shall file a written notice with the Plan Administrator at least thirty (30) days prior to the Entry Date that he intends such election to take effect. Such written notice shall contain an election of the percentage of his Adjusted Compensation to be contributed and authorization for his Employer to reduce his Adjusted Compensation by such amount. Salary Reduction Contributions may be suspended at any time by giving prior written notice. After suspension the Participant shall not be eligible for further Salary Reduction Contributions until the beginning of the next Plan Year, unless the Committee determines that an earlier resumption is administratively feasible. A Participant may change the percentage of his Salary Reduction Contributions pursuant to procedures adopted by the Committee. (c) For any Plan Year the Committee shall have the right to limit or reduce the Salary Reduction Contributions of the Highly Compensated Participants in order to insure that the Maximum Deferral Percentage Limit under Code Section 401(k) is not exceeded. Furthermore in accordance with Treasury Regulations, the Employer may make additional Employer Discretionary Basic Contributions and/or Qualified Employer Discretionary Matching Contributions or may distribute excess contributions made during the Plan Year, with allocable earnings, in order to provide that the Maximum Deferral Percentage Limit under Code Section 401(k) is not exceeded. The Maximum Deferral Percentage Limit under Code Section 401(k) is equal to the greater of Limit 1 or Limit 2: Limit 1. The Actual Deferral Percentage (ADP) of the Highly Compensated Participants for the current Plan Year may not exceed one hundred twenty- five percent (125%) of the Actual Deferral Percentage of all other Participants for the prior Plan Year; or Limit 2. The Actual Deferral Percentage of the Highly Compensated Participants for the current Plan Year may not exceed the lesser of 12 (a) The Actual Deferral Percentage of all other Participants for the prior Plan Year plus two percent (2%), or (b) The Actual Deferral Percentage of all other Participants for the prior Plan Year, multiplied by two hundred percent (200%). The Employer may elect to use current Plan Year data for non-Highly Compensated Participants rather than prior Plan Year data in performing the ADP test for the current Plan Year. However, if such election is made for a post-2000 Plan Year, the election may not be changed until the sixth (6th) following Plan Year unless permitted by the Secretary of the Treasury. Actual Deferral Percentage with respect to any specific group of Participants for a Plan Year shall mean the average of the ratios (calculated separately for each Participant in such group) of (A) the amount of each eligible Employees Salary Reduction Contributions (including Employer Discretionary Basic Contributions and Qualified Employer Discretionary Matching Contributions that are treated as elective contributions) paid into the Trust Fund on behalf of each Participant for such Plan Year to (B) the Participant's Compensation for the relevant Plan Year. For this purpose an eligible Employee is any Employee who is directly or indirectly eligible to make a cash or deferred election under the Plan for all or a portion of a Plan Year and includes; an Employee who would be a Plan Participant but for the failure to make required contributions; an Employee whose eligibility to make Salary Reduction Contributions has been suspended because of an election (other than certain one-time elections) not to participate, a distribution or a loan; and an Employee who cannot defer because of the Section 415 limits on annual additions. In the case of an eligible Employee who makes no Salary Reduction Contributions the deferral ratio that is to be included in determining the ADP is zero. In the case of a first Plan Year other than as a successor plan, the ADP of non-Highly Compensated Participants for the prior Plan Year may be deemed to be 3% or the Employer may, at its option, use the ADP for the current Plan Year . For purposes of determining whether a Plan satisfies the actual deferral percentage test of Section 401(k), all Salary Reduction Contributions that are made under two or more Plans that are aggregated for purposes of Sections 401(a)(4) or 410(b) (other than Section 410(b)(2)(A)(ii)) are to be treated as made under a single Plan. If two or more plans are permissively aggregated for purposes of Section 401(k), the aggregated plans must also satisfy Sections 401(a)(4) and 410(b) as though they were a single plan. Employer Discretionary Basic Contributions may be treated as elective contributions for purposes of the actual deferral percentage test of 401(k) only if such contributions are nonforfeitable when made and subject to the same distribution restrictions that apply to 13 Salary Reduction Contributions. Employer Discretionary Basic Contributions and Qualified Employer Discretionary Matching Contributions which may be treated as elective contributions must satisfy these requirements without regard to whether they are actually taken into account as elective contributions. Employer Discretionary Basic Contributions and/or Qualified Employer Discretionary Matching Contributions may be treated as Salary Reduction Contributions only if the conditions described in Section 1.401(k) -1(b)(5) of the Regulations are satisfied. A Salary Reduction Contribution will be taken into account under the actual deferral percentage test of Section 401(k)(3)(A) of the Code for a Plan Year only if it relates to compensation that either would have been received by the Employee in the Plan Year (but for the deferral election) or is attributable to services performed by the Employee in the Plan Year and would have been received by the Employee within 2½ months after the close of the Plan Year (but for the deferral election). A Salary Reduction Contribution will be taken into account under the actual deferral percentage test of Section 401(k)(3)(A) of the Code for a Plan Year only if it is allocated to the Employee as of a date within that Plan Year. For this purpose, a Salary Reduction Contribution is considered allocated as of a date within a Plan Year if the allocation is not contingent on participation or performance of services after such date and the Salary Reduction Contribution is actually paid to the trust no later than 12 months after the Plan Year to which the contribution relates. In calculating the actual deferral percentage for purposes of Section 401(k), the actual deferral ratio of a Highly Compensated Participant will be determined by treating all cash or deferred arrangements under which the Highly Compensated Participant is eligible (other than those that may not be permissively aggregated) as a single arrangement. (d) In the event the Maximum Deferral Percentage Limit under Code Section 401(k) is exceeded, the amount of excess contributions for a Highly Compensated Participant shall be distributed pursuant to Treasury Regulation 1.401(k)-1(f)(2) and will be determined in the following manner. The total excess contribution amount to be distributed for a Plan Year is the excess of the amount of contributions taken into account for Highly Compensated Participants for the Plan Year over the maximum amount permitted under Limit l or Limit 2 above, as applicable, determined by hypothetically reducing contributions made by or on behalf of Highly Compensated Participants in order of individual actual deferral percentages, beginning with the highest percentage and continuing until the excess contribution amount is eliminated. This process defines the excess contribution amount. The Actual Deferral Percentage (ADP) of the Highly Compensated Participant with the highest contribution amount will then be reduced to the extent necessary to eliminate the excess amount or to cause such Participant's contribution amount to equal the contribution amount of the Highly Compensated Participant with the next highest contribution amount. This process is repeated until the total excess amount is eliminated by distributions. In the case 14 of a Highly Compensated Participant that has excess contributions distributed on account of the Maximum Deferral Percentage Limit of IRC §401(k), said Highly Compensated Participant will forfeit the applicable incremental Employer Discretionary Matching Contribution required to prevent the Highly Compensated Participant from receiving a higher level of match than the Non-Highly Compensated Participants. Following the distributions described in this paragraph, the ADP test is deemed to have been satisfied, even if that test would not be satisfied on a recalculated basis. The amount of a Participant's excess contributions distributed pursuant to Treasury Regulation 1.401(k)- l(t) shall be reduced by any excess deferrals previously distributed during such Plan Year. The distribution of excess contributions will include any income attributable thereto. The income allocable to excess contributions is equal to the sum of the allocable gain or loss for the Plan Year. The distribution of any excess contribution is to be made prior to the two and one-half month period following the end of the Plan Year in which such excess contributions were made. (e) In the event a Participant's Salary Reduction Contribution or Employer Contribution: is made under a mistake of fact; is conditioned upon initial qualification of the Plan under Code Section 401(a) and the Plan does not so qualify, the contribution may be returned to the Employer within one (1) year after the payment of the contribution, the disallowance of the deduction to the extent disallowed, or the date of denial of the qualification of the Plan, whichever is applicable. Except as provided under this paragraph, the assets of the Plan will be used for the exclusive purpose of providing benefits to Participants under the Plan and their Beneficiaries and for defraying reasonable administrative expenses of the Plan. (f) Amounts attributable to Salary Reduction Contributions, Employer Discretionary Basic Contributions and Qualified Employer Discretionary Matching Contributions may not be distributed earlier than upon one of the following events: (1) The Employee's retirement, death, disability, or (A) separation from service in the case of distributions before 2002, or (B) severance from employment not involving a transfer of any Plan assets to a plan maintained or created by the new employer (other than a rollover or elective transfer) in the case of distributions after 2001, regardless of when the severance from employment occurred; (2) The termination of the Plan without establishment or maintenance of another defined contribution plan (other than an ESOP or SEP); (3) In the case of a profit sharing or stock bonus plan, the Employee's attainment of age 59½ or the Employee's hardship; (4) The sale or other disposition by a corporation to an 15 unrelated corporation prior to 2002 of substantially all of the assets used in the trade or business, but only with respect to Employees who continue employment with the acquiring corporation and the acquiring corporation does not maintain the Plan after the disposition; (5) The sale or other disposition by a corporation prior to 2002 of its interest in the subsidiary to an unrelated entity, but only with respect to Employees who continue employment with the subsidiary and the acquiring entity does not maintain the Plan after the disposition; and (6) such other circumstances as may be permitted in accordance with Treasury Regulations under Code Section 401(k) from time to time. Items 2, 4, and 5 above, apply only if the distributions are in the form of a lump sum. Items 4 & 5 above, apply only to transactions which occur prior to 2002 and only if the transferor corporation continues to maintain the Plan. 4.3 Limitations on Matching Contributions . (a) For any Plan Year, the Committee shall have the right to limit or reduce the Employer Discretionary Matching Contributions attributable to the Highly Compensated Participants in order to insure that the Maximum Contribution Percentage Limit under Code Section 40l(m) is not exceeded. The Maximum Contribution Percentage Limit under Code Section 401(m) is equal to the greater of Limit l or Limit 2: Limit 1. The Actual Contribution Percentage (ACP) of the Highly Compensated Participants for the current Plan Year may not exceed one hundred twenty-five percent (125%) of the Actual Contribution Percentage of all other Participants for the prior Plan Year; or Limit 2. The Actual Contribution Percentage of the Highly Compensated Participants for the current Plan Year may not exceed the lesser of: (i) the Actual Contribution Percentage of all other Participants for the prior Plan Year, plus two percent (2%), or (ii) the Actual Contribution Percentage of all other Participants for the prior Plan Year, multiplied by two hundred percent (200%). The Employer may elect to use current Plan Year data for non-Highly Compensated Participants rather than prior Plan Year data in performing the ADP test for the current Plan Year. However, if such election is made for a post-2000 Plan Year, the election may not be changed until the sixth (6th) following Plan Year unless permitted by the Secretary of the Treasury. Actual Contribution Percentage with respect to any specific group of Participants for a Plan Year shall mean the average of the ratios (calculated separately for each Participant in such group) of (A) the sum of the Employer Discretionary Matching Contributions that 16 have been paid into the Trust Fund on behalf of each Participant for such Plan Year plus any Qualified Employer Discretionary Matching Contributions taken into account for such purpose, to (B) the Participant's Compensation for such Plan Year. The Employer Discretionary Matching Contributions are to be taken into account if they are paid to the Trust during the Plan Year or are paid to an agent of the Plan and are transmitted to the Trust within a reasonable period after the end of the Plan Year. Excess deferred contributions which are recharacterized under Section 4(2) of the Plan will be included in determining the actual contribution percentage. An excess contribution to a cash or deferred arrangement that is recharacterized is to be taken into account in the Plan Year in which the contribution would have been received in cash by the Employee had the Employee not elected to defer the amounts. The Plan will take into account the actual contribution ratios of all eligible Employees for purposes of the actual contribution percentage (ACP) test in Section 401(m). For this purpose an eligible Employee is any Employee who is directly or indirectly eligible to receive an allocation of Employer Discretionary Matching Contributions or to make Employee contributions and includes: an Employee who would be a Plan Participant but for the failure to make required contributions; an Employee whose right to make Employee contributions or receive Employer Discretionary Matching Contributions has been suspended because of an election (other than certain one-time elections) not to participate; an Employee who cannot make an Employee contribution or receive an Employer Discretionary Matching Contributions because Section 415(c)(l) or Section 415(e) prevents the Employee from receiving additional annual additions. In the case of an eligible Employee who makes no Employee contributions and who receives no Employer Discretionary Matching Contributions the contribution ratio that is to be included in determining the ACP is zero. In the case of the first Plan Year other than as a successor plan, the ACP of the non-Highly Compensated Participants for the prior Plan Year may be deemed to be 3%, or the Employer may, at its option, use the ACP for the current Plan Year. An Employer Discretionary Matching Contributions and/or Qualified Employer Discretionary Matching Contribution is taken into account for a Plan Year only if it is (1) made on account of the Employee's Salary Reduction Contributions for the Plan Year, (2) allocated to the Employee's account as of a date within that year, and (3) paid to the Trust by the end of the twelfth month following the close of that year. Qualified Employer Discretionary Matching Contributions which are used to meet the requirements of Section 401(k)(3)(A) are not to be taken into account for purposes of the ACP test of Section 401(m). Employer Discretionary Basic Contributions and/or Qualified Employer Discretionary Matching Contributions may be treated as Salary Reduction Contributions only if the conditions described in Section 1.401(k) -1(b)(5) of the Regulations are satisfied. The determination of income for excess aggregate contributions will be determined under the method in Section 6.14. For purposes of determining whether a Plan satisfies the actual contribution percentage test of Section 401(m), all Employee and Employer Discretionary Matching Contributions that are made under two or more plans that are 17 aggregated for purposes of Sections 40l(a)(4) and 410(b) (other than Section 4l0(b)(2)(A)(ii) are to be treated as made under a single Plan. If two or more plans are permissively aggregated for purposes of Section 40l(m) the aggregated plans must also satisfy Sections 40l(a)(4) and 4l0(b) as though they were a single plan. The actual contribution ratio of a Highly Compensated Participant will be determined by treating all plans subject to Section 40l(m) under which the Highly Compensated Participant is eligible (other than those that may not be permissively aggregated) as a single plan. (b) In the event the Maximum Contribution Percentage Limit under Code Section 401(m) is exceeded the amount of excess aggregate contributions for a Highly Compensated Participant will be distributed or forfeited pursuant to Treasury Regulation §1.401(m)-1(e) and determined in the following manner. The total excess aggregate amount to be distributed for a Plan Year is the excess of the amount of contributions taken into account for Highly Compensated Participants for the Plan Year over the maximum amount permitted under Limit l or Limit 2 above, as applicable, determined by hypothetically reducing contributions made by or on behalf of Highly Compensated Participants in the order of individual contribution percentages, beginning with the highest of such percentages and continuing until the ACP test would have been satisfied. This process defines the total excess aggregate contribution amount. Contributions on behalf of the Highly Compensated Participant with the highest contribution amount will be reduced by distributions to the extent necessary to eliminate the excess aggregate contribution amount or to cause such Participant's contribution amount to equal the contribution amount for the Highly Compensated Participant with the next highest contribution amount. This process is repeated until the entire excess aggregate contribution amount is eliminated. The Participant to whom an excess is attributed will receive the excess as a distribution from the Plan. Following such distributions the ACP test is deemed to have been satisfied, even if the test would not then be satisfied on a recomputed basis. The amount of a Participants excess aggregate contributions distributed shall be reduced by any excess aggregate contributions previously distributed during such Plan Year. The distribution of excess aggregate contributions will include any income attributable thereto. The income allocable to the excess aggregate contributions includes income for the Plan Year for which the excess aggregate contributions were made. The distribution of any excess aggregate contribution is to be made prior to the two and one-half month period following the end of the Plan Year in which such excess aggregate contributions were made. Failure to correct excess aggregate contributions by the close of the Plan Year following the Plan Year for which they were made will cause the Plan to fail to satisfy the requirements of Section 401(a)(4) of the Plan Year for which the excess aggregate contributions were made and for all subsequent years they remain uncorrected. 18 (c) For any Plan Year beginning before 2002, the application of the Maximum Deferral Percentage Limitation and Maximum Contribution Percentage Limitation pursuant to Sections 4(2)(c) and 4(3)(a) of the Plan shall be made in accordance with the multiple use limitations under Regulation §1.401(m)-2. If multiple use of the alternative limitation occurs, it must be corrected by reducing the actual deferral percentage of all Highly Compensated Participants regardless of whether they are eligible under both the arrangement subject to Section 401(k) and a plan subject to Section 401(m). (d) To the extent Qualified Employer Discretionary Matching Contributions are used, pursuant to Plan Section 4.2(c), to compute the Maximum Deferral Percentage Limit under Code Section 401(k), they will not be used to compute the Maximum Contribution Percentage Limit under Code Section 401(m). Furthermore, at the election of the Employer, Employer Discretionary Basic Contributions (to the extent not utilized to compute the Maximum Deferral Percentage Limit under Code Section 401(k)) may be used in the computation of the Maximum Contribution Percentage Limit under Code Section 401(m). Employer Discretionary Basic Contributions may be treated as Qualified Employer Discretionary Matching Contributions for purposes of the actual contribution percentage test of Section 401(m) only if such contributions are nonforfeitable and made distributable only under the following circumstances: (1) "The Employees retirement, death, disability, or separation from service; (2) The termination of the Plan without establishment or maintenance of another defined contribution plan (other than an ESOP or SEP); (3) In the case of a profit sharing or stock bonus plan, the Employee's attainment of age 59½ or the Employees hardships (4) The sale or other disposition by a corporation to an unrelated corporation of substantially all of the assets used in the trade or business, but only with respect to Employees who continue employment with the acquiring corporation and the acquiring corporation does not maintain the Plan after the disposition; (5) The sale or other disposition by a corporation of its interest in the subsidiary to an unrelated entity, but only with respect to Employees who continue employment with the subsidiary and the acquiring entity does not maintain the Plan after the disposition, and (6) such other circumstances as may permit a distribution of contributions as are subject to the restrictions of Code Section 401(k). Items 2, 4, and 5 above, apply only if the distributions are in the form of a lump sum, Items 4 and 5 above apply only if the transferor corporation continues to maintain the Plan. Employer Discretionary Basic Contributions which may be treated as Qualified Employer Discretionary Matching Contributions must satisfy these requirements without regard to whether they are actually taken into account as Qualified Employer Discretionary Matching Contributions. Salary Reduction Contributions and/or Employer Discretionary Basic Contributions may be treated as Qualified Employer Discretionary Matching Contributions only if the conditions described in Section 1.401(m)- 1(b)(5) of the Regulations are satisfied. 19 4.4 Employee Rollover Contribution (a) With the Employer's consent, a Rollover Contribution may be made by or for an Employee if either of the following conditions are met (i) The Contribution is a Rollover Contribution which the Code permits to be transferred to a plan that meets the requirements of Section 401(a) of the Code; and (ii) The Contribution is made within 60 days after the Employee receives or would be entitled to receive the distribution; and (iii) The Employee furnishes evidence satisfactory to the Committee that proposed transfer is in fact a Rollover Contribution which meets conditions (i) and (ii) above. -OR- (iv) The Contribution is made pursuant to Plan Section 22 diversification requirements. The Rollover Contribution may be made by the Employee or may be made with his consent by the named fiduciary of another plan. The Contribution will be made according to procedures set up by the Committee. (b) If the Employee is not a Participant at the time the Rollover Contribution is made he will be deemed to be a Participant only for the purposes of investment and distribution of the Rollover Contribution. No Employer Contribution will be made for him and he may not make Participant Contributions until the time he meets all of the requirements to become a Participant. (c) Any Rollover Contribution made by or for an Employee is credited to his Account when made and is at all times fully vested and nonforfeitable. SECTION 5. INVESTMENT OF TRUST ASSETS 5.1 General . Subject to the exceptions contained in Section 5.3, Trust Assets under the Plan will be invested by the Trustee primarily in Company Stock in accordance with the Trust Agreement. Employer Contributions (and other Trust Assets) may be used to acquire shares of Company Stock from Company shareholders or from the Company. The Trustee may also invest Trust Assets in such other prudent investments as the Trustee deems to be desirable for the Trust or Trust Assets may be held temporarily in cash. All purchases of Company Stock by the Trustee shall be made at prices which do not exceed the fair market value of Company Stock as determined in good faith by the Trustee in 20 accordance with the provisions of Section 19. The Trustee may invest and hold up to one hundred percent (100%) of the Trust Assets in Company Stock. 5.2 Exempt Loans . Except for the put option described in Code Section 409(h), no security acquired with the proceeds of an exempt loan may be subject to a put, call or other option buy-sell or other arrangement while held by and when distributed from the Plan whether or not the Plan has continued to operate as an Employee Stock Ownership Plan. Assets transferred in satisfaction of a loan must not exceed the amount of default. For a disqualified person the assets transferred to satisfy default can not exceed the payment schedule of the loan. The Trustee may incur Acquisition Loans exempt under Code Section 4975(e)(7) from time to time to finance the acquisition of Company Stock (Financed Shares) for the Plan or to repay a prior Acquisition Loan. An Acquisition Loan shall be for a specific term shall be used within a reasonable period of time, shall bear a reasonable rate of interest, and shall not be payable on demand except in the event of default. An Acquisition Loan may be secured by a pledge of the Financed Shares so acquired (or acquired with the proceeds of a prior Acquisition Loan which is being refinanced). No other Trust Assets may be pledged as collateral for an Acquisition Loan and no lender shall have recourse against Trust Assets other than any Financed Shares remaining subject to pledge. If the lender is a party in interest (as defined in ERISA), Financed Shares may be transferred to the lender only upon and to the extent of the failure of the Plan to meet the payment schedule of the loan. Any pledge of Financed Shares must provide for the release of the shares so pledged as payments on the Acquisition Loan are made by the Trustee and such Financed Shares are allocated to Participant Company Stock Accounts under Section 6. Except for the put option described in Code Section 409(h), no security acquired with the proceeds of an exempt loan may be subject to a put call or other options buy-sell or other arrangement while held by and when distributed from the Plan, whether or not the Plan has continued to operate as an Employee Stock Ownership Plan. Assets transferred in satisfaction of a loan must not exceed the amount of default. For a disqualified person the assets transferred to satisfy default can not exceed the payment schedule of the loan. Payments of principal and interest on any Acquisition Loan shall be made by the Trustee only from Employer Contributions to enable the Trust to repay such Acquisition Loan, and to the extent permitted under applicable law from earnings attributable to such Employer Contributions and from any dividends received by the Trust on such Financed Shares. 5.3 Alternative Investments . A Participant's Salary Reduction Contributions or Rollover Contributions may be, at the Participant's election, invested in Company Stock. A Participant may, with the consent of the Trustee direct the investment of his existing Salary Reduction Contributions and Rollover Contributions in the following Investment Funds: (i) An Equity Fund shall be a fund, the principal investment goal of which shall be capital appreciation primarily through investment in Company Stock. The Trustee may apply Employer Contributions and the Profit 21 Sharing Accounts which are Participant-directed pursuant to this Section, to payments of principal and interest on an Acquisition Loan. (ii) A Mutual Fund. (iii) A Money Market Fund. (iv) Any other Fund which the Trustees may establish from time to time. 5.4 Valuations . As of each Anniversary Date, the Trustee shall determine the fair market value of each Investment Fund, where applicable, in accordance with Section 19 of this document. With respect to each such Investment Fund, the Trustee shall determine the net gain or loss resulting from expenses paid, and realized and unrealized gains and losses. After each Anniversary Date, the net gain or loss of each Investment Fund shall be allocated by the Committee, or its agent, to the Accounts of Participants participating in such Investment Fund. The reasonable and equitable decision of the Trustee as to the value of each Investment Fund and of any Account as of each Anniversary Date shall be conclusive and binding upon all Participants having any interest, direct or indirect, in the Investment Funds or in any Account. SECTION 6. ALLOCATIONS TO PARTICIPANT'S ACCOUNT 6.1 Accounts Separate Accounts shall be established to reflect each Participant's interest in the Plan. Within each of the Accounts described in the following Sections herein, a separate Company Stock Account and Other Investments Account will be determined and maintained in accordance with the procedures contained in Subsection (6.8). 6.2 Employer Matching Contribution Accounts . (a) Employer Discretionary Matching Contribution Account . The Employer Discretionary Matching Contribution Account maintained for each Participant will be credited annually with the amount of the Employer Discretionary Matching Contribution allocable to such Participant, and with his share of the net income (or loss) of the Trust. (b) Qualified Employer Discretionary Matching Contribution Account . The Qualified Employer Discretionary Matching Contribution Account maintained for a Participant will be credited with the amount of any Qualified Employer Discretionary Matching Contribution allocable to the Participant, and with its share of the income (or loss) of the Trust. Qualified Employer Discretionary Matching Contributions will be allocated only among the accounts of non-Highly Compensated Participants. 22 6.3 Employer Discretionary Basic Contribution Account . The Employer Discretionary Basic Contribution Account maintained for each Participant will be credited annually with his allocable share of Employer Discretionary Basic Contributions and with his share of the net income ( or loss) of the Trust. Employer Discretionary Basic Contributions will be made only to satisfy the actual contribution percentage test and actual deferral percentage test in Sections 4.2 and 4.3 of the Plan as of the Anniversary Date among the Accounts of all non-highly Compensated Participants so entitled under Section 3.1, based on the percentage of such non-Highly Compensated Participant's Adjusted Compensation to the total Adjusted Compensation of all non-Highly Compensated Participants. 6.4 Employee Salary Reduction Account. The Employee Salary Reduction Contribution Account maintained for each Participant will be credited (or debited) at least annually (or more frequently at the Board's discretion) with his share of the net income (or loss) of the Trust his Salary Reduction Contributions if any, made during that Valuation Period and with any financed shares released from the Loan Suspense Account on account of his Salary Reduction Contributions. If securities acquired with the proceeds of an exempt loan available for distribution consist of more than one class a Distributee must receive substantially the same proportion of each such class. 6.5 Employee Rollover Contribution Account . The Rollover Contribution Account maintained for each Participant will be credited (or debited) at least annually (or more frequently at the Board's discretion) with his share of net income (or loss) of the Trust and with his Rollover Contributions, if any, made during that Valuation Period. 6.6 Reserved . Employer Discretionary Optional Contribution Account . The Employer Discretionary Optional Contribution Account of a Participant will be allocated, as of the Anniversary Date, its share of any Employer Discretionary Optional Contribution under Section 4.1, in the ratio which the Adjusted Compensation of each such Participant bears to the Adjusted Compensation of all such Participants for that Plan Year. A separate Company Stock Account and Other Investments Account shall be established to reflect each Participant's interest under the Employer Discretionary Optional Contribution portion of the Plan. The Company Stock Account maintained for each Participant will be credited annually with his allocable share of Company Stock (including fractional shares) purchased and paid for by the Trust or contributed in kind to the Trust including any Forfeitures of Company Stock. Any stock dividends on Company Stock will be allocated to a Participant's Company Stock Account on an annual basis (or more frequently at the Board's discretion). Financed Shares shall initially be credited to a Loan Suspense Account and shall be allocated to the Company Stock Accounts of Participants only as payments on the Acquisition Loan are made by the Trustee. The number of Financed Shares to be released from the Loan Suspense Account for allocation to Participants' Company Stock Accounts for each Plan Year shall be determined by the Committee as described below. 23 (a) General Rule . The number of Financed Shares held in the Loan Suspense Account immediately before the release for the current Plan Year shall be multiplied by a fraction. The numerator of the fraction shall be the amount of principal or principal and interest paid on the Acquisition Loan for that Plan Year. The denominator of the fraction shall be the sum of the numerator plus the total payments of principal or principal and interest on the Acquisition Loan projected to be paid for all future Plan Years. For this purpose the interest to be paid in future years is to be computed by using the interest rate in effect as of the Anniversary Date of the Plan Year. (b) Special Rule . The Committee may elect (at the time an Acquisition Loan is incurred) or the provisions of the Acquisition Loan may provide for the release of shares from the Loan Suspense Account based solely upon the ratio that the payments of principal for each Plan Year bear to the total principal amount of the Acquisition Loan. This method may be used only if (A) the Acquisition Loan provides for annual payments of principal and interest at a cumulative rate that is not less rapid at any time than level annual payments of such amounts for ten (10) years; (B) interest included in any payment on the Acquisition Loan is disregarded only to the extent that it would be determined to be interest under standard loan amortization tables and (C) the entire duration of the Acquisition Loan repayment period does not exceed ten (10) years, even in the event of a renewal, extension or refinancing of the Acquisition Loan. 6.8 Other Investments Accounts . The Other Investments Account maintained for each Participant will be credited (or debited) at least annually (or more frequently at the Board's discretion) with his share of the net income (or loss) of the Trust with any cash dividends on Company Stock allocated to his Company Stock Account (other than currently distributed dividends) and with his allocable share of Employer Contributions in cash. Any Forfeitures from the Other Investments Accounts will be allocated on an annual basis. Such Account will be debited for the Participant's share of any cash payments made for the acquisition of Company Stock or for the repayment of any principal and interest on an Acquisition Loan. The allocations to Participants' Accounts for each Plan Year will be made as follows under the remaining subsections of this Section. 6.9 Employer Contributions and Forfeitures . Employer Discretionary Optional Contributions and Forfeitures under Section 12.4 and 12.5 for each Plan Year will be allocated as of the Anniversary Date among the Accounts of Participants so entitled under Sections 3.2 and 6.2 in the ratio which the Adjusted Compensation of each such Participant bears to the total Adjusted Compensation of all such Participants for that Plan Year. Employer Discretionary Basic Contributions under Section 4 for each Plan Year will be allocated as of the Anniversary Date among the Accounts of all non-Highly Compensated Participants so entitled in the ratio which the Adjusted Compensation of each such Participant bears to the total Adjusted Compensation of all such non-Highly Compensated Participants for that Plan Year. Employer Discretionary Matching Contributions and Qualified Employer Discretionary Matching Contributions will be 24 allocated as a percentage of the Salary Reduction Contributions of all eligible Participants in the case on Employer Discretionary Matching Contributions, and non- Highly Compensated Participants in the case of Qualified Employer Discretionary Matching Contributions. See generally Sections 3.2 and 4.1(a)(ii) . If securities acquired with the proceeds of an exempt loan available for distribution consist of more than one class a Distributee must receive substantially the same proportion of each such class. 6.10 Requirements to Share in Employer Contributions and Forfeitures . (a) General . A Participant is generally entitled to share in the allocations of Employer Contributions and Forfeitures only for a Plan Year in which he was an Employee (or on Approved Absence) on the Anniversary Date and has completed 1,000 Hours of Service during that Plan Year. Notwithstanding the foregoing or any other provision of the Plan to the contrary, for Plan Years during which the Plan would otherwise fail to satisfy the minimum coverage requirements of Code Section 410(b) because Employer contributions have not been allocated to an appropriate group of Employees, then the group of Employees eligible to share in the Employer's contribution and/or forfeiture allocation for such Plan Year shall be expanded to include the minimum number of Participants who are not actively employed on the last day of the Plan Year as are necessary to satisfy such coverage requirements. The specific employees who shall become so eligible shall be those Employees who, when compared to similarly situated Employees, have been credited with the greatest number of hours of service for the Plan Year. (b) Partial Year Allocations . (i) Initial Year of Participation . With respect to the Plan Year in which an Employee initially commences participation, allocations of Employer Basic and Optional Contributions and Forfeitures, if any, shall be based upon the Participant's Compensation for the entire Plan Year. (ii) Termination Year Allocation . With respect to whether a Participant shall share in an allocation of Employer Contributions and Forfeitures, if any, for the Plan Year during which the Participant terminates employment for reasons other than Retirement, death or disability, a Participant shall not share in such an allocation for the Plan Year during which the Participant terminates employment, unless the Participant completes 1,000 Hours of Service during the Plan Year of termination and is employed on the last day of the Plan Year. (iii) Special Allocation Upon Death, Disability or Retirement . A Participant (or Beneficiary) shall share in the Employer's Contributions and any Forfeitures made and allocated for the Plan Year during which the 25 Participant's termination of employment occurs, regardless of the number of Hours of Service performed during the Plan Year or whether the Participant is employed on the last day of the Plan Year, if the Participant's termination of employment is on account of Death, Disability or attainment of Retirement Age under the Plan 6.11 Special Allocation . For Plan Years during which the Plan would otherwise fail to satisfy the minimum coverage requirements of Code Section 410(b) because Employer contributions have not been allocated to an appropriate group of Employees, then the group of Employees eligible to share in the Employer's contribution and/or forfeiture allocation for such Plan Year shall be expanded to include the minimum number of Participants who are not actively employed on the last day of the Plan Year as are necessary to satisfy such coverage requirements. The specific employees who shall become so eligible shall be those Employees who, when compared to similarly situated Employees, have been credited with the greatest number of hours of service for the Plan Year . 6.12 Allocation Limitations . The "limitation year" for purposes of applying the limits of Code Section 415 is the Plan Year. For each Plan Year the Annual Additions with respect to any Participant may not exceed the lesser of: (a) twenty-five percent (25%) of his Compensation for limitation years beginning before 2002, or one hundred percent (100%) of his Compensation for limitation years beginning after 2001; or (b) the Defined Contribution Dollar Limitation. For this purpose, "Annual Additions" shall be the total amount of any Employer Contributions, Salary Reduction Contributions, voluntary contributions and Forfeitures (including any income attributable to Forfeitures and amounts described in Code Sections 415(1)(1) and 419A(d)(2) allocated to the Participant in this Plan and any other Employer defined contribution plan. For purposes of applying these limitations only, for Plan Years beginning after 1997 the Plan uses the safe harbor definition of Compensation pursuant to Section 1.415 -2(d)(10) of the Treasury Regulations, as defined in Section 2 of the Plan, adjusted to include deferrals described in Code Section 415(c)(3)(D). In computing Annual Additions Forfeitures of Company Stock and Employer Contributions of Company Stock shall be based on the fair market value of Company Stock as of the Anniversary Date. Prior to the allocation of the Employer Contributions for any Plan Year, the Committee shall determine whether the amount to be allocated would cause the limitation described herein to be exceeded as to any Participant. In the event that the limitation is exceeded for any Participant due to the allocation of a forfeiture or a reasonable error in the estimation of a Participant's Compensation the excess shall be maintained in a separate suspense account and shall be allocated in the next subsequent Plan Year as if such amounts were an additional contribution to the appropriate Account. No contributions which would be included in the next limitation year's Annual Addition may be made before the total suspense account has been reallocated. 26 Any excess amount shall be reallocated among the Accounts of the other Participants according to the ratio which the Adjusted Compensation of each such Participant bears to the total Adjusted Compensation of all such Participants for the Plan Year, to the extent possible without exceeding the limitations with respect to any other Participant for that Plan Year. In addition, for any Participant who was covered under a defined benefit plan Annual Additions may not be allocated to his Accounts (under this Plan) in amounts which cause the sum of the defined benefit plan fraction and the defined contribution plan fraction to exceed 1.0 for any Plan Year. For this purpose, the "defined benefit plan fraction" shall have as its numerator the projected annual benefit of the Participant under the defined benefit plan as of the Anniversary Date and shall have as its denominator the lesser of (i) the product of 1.25 multiplied by the dollar limitation in effect under Section 415(b)(1)(A) of the Code for such Plan Year; or (ii) the product of 1.4 multiplied by the amount which may be taken into account under Section 415(b)(1)(B) of the Code with respect to the Participant for such Plan Year. The "defined contribution plan fraction" shall have as its numerator the total of the Annul Additions of the Participant (under this Plan and any other Employer defined contribution plan) for all Plan Years and shall have as its denominator the sum of the lesser of the following amounts determined for such Plan Years and for each prior year of Service with an Employer: (i) the product of 1.25 multiplied by the dollar limitation taken into account under Section 415(c)(1)(A) of the Code for the year or (ii) the product of 1.4 multiplied by the amount which may be taken into account under Section 415(c)(1)(B) of the Code with respect to such Participant for such year. Provided, however, that the provisions of this paragraph shall not apply in Plan Years beginning after 1999. Notwithstanding the above, elective deferrals (within the meaning of Section 402(g)(3) may be distributed or Employee contributions (whether voluntary or mandatory) may be returned to the extent that the distribution or return would reduce the excess amounts in the Participant's Account. These amounts are disregarded for purposes of Section 402(g), the actual deferral percentage test of Section 401(k)(3) and the actual contribution percentage test of Section 401(m)(2). 6.13 Special Limitation Provision . Any Employer Contributions which are applied by the Trust (not later than the due date, including extensions for filing the Company's Federal income tax return for that Plan Year) to pay interest on an Acquisition Loan, and any Financed Shares which are allocated as Forfeitures shall not be included as Annual Additions under Section 6.9; provided, however, that the provisions of this Section 6.13 shall be applicable only for Plan Years for which not more than one-third ( a ) of the Employer Contributions applied to pay principal or interest or both on an Acquisition Loan are allocated to Participants who are Highly Compensated Participants within the meaning of Code Section 414(q). 6.14 Net Income (or Loss) of the Trust . The net income (or loss) of the Trust for each Valuation Period will be determined as of the Valuation Date. Each Participant's share of the net income (or loss) will be allocated to his Accounts in the ratio which the balance of such Accounts on the preceding Valuation Date plus fifty percent (50%) of such Participant's Salary Reduction Contribution and Employer Contribution for the then current Valuation Period (reduced by the amount of any distribution of Plan Benefit from such Account during the 27 Valuation Period) bear to the sum of such Account balances and contributions for all Participants in the current Valuation Period. The net income (or loss) of the Trust includes the increase (or decrease) in the fair market value of Trust Assets (other than Company Stock), interest income, dividends and other income and gains (or loss) attributable to Trust Assets (other than any dividends on Company Stock allocated to Company Stock Accounts) since the preceding Valuation Date, reduced by any expenses charged to the Trust Assets for that Valuation Period. The computation of the net income (or loss) of the Trust shall not take into account any interest paid by the Trust under an Acquisition Loan. 6.15 Dividends on Company Stock . Cash dividends received on shares of Company Stock allocated to Participants' Accounts will be allocated to the respective Other Investments Account portion of the account to which such Company Stock was allocated. Cash dividends received on unallocated shares of Company Stock shall be included in the computation of net income (or loss) of the Trust. Stock dividends received on Company Stock shall be credited to the Accounts to which such Company Stock was allocated. Any cash dividends which are currently distributed to Participants, used to repay a loan to the ESOP, or used to pay administrative expenses of the Plan shall not be credited to Participants' Accounts. Employer securities with a fair market value of not less than the amount of a dividend used to make payments on a loan in which the proceeds are used to acquire the Employer securities (whether or not allocated to Participants with respect to which the dividend is paid are allocated to such Participant for the year which (but for Code Section 404(k)(2)(A)) such dividend would have been allocated to such Participant. 6.16 Accounting for Allocations . The Committee shall establish accounting procedures for the purpose of making the allocations to Participants' Accounts provided for in this Section. The Committee shall maintain adequate records of the aggregate cost basis of Company Stock allocated to each Participant's Company Stock Account. The Committee shall also keep separate records of Financed Shares and of Employer Contributions (and any earnings thereon) made for the purpose of enabling the Trust to repay any Acquisition Loans. From time to time, the Committee may modify the accounting procedures for the purposes of achieving equitable and nondiscriminatory allocations among the Accounts of Participants in accordance with the general concepts of the Plan, the provisions of this Section and the requirements of the Code and ERISA. 6.17 Limitation on Allocation to Certain Shareholders . To the extent that a Company shareholder sells qualifying Company securities to the Plan Trust and elects (with the consent of the Company) nonrecognition of gain under Section 1042 of the Code, no portion of the assets of the Plan attributable to (or allocable in lieu of) Employer securities acquired by the Plan in a sale to which Section 1042 applies may accrue (or be allocated directly or indirectly under any plan of the Employer meeting the requirements of Section 401(a)); (a) during the nonallocation period for the benefit of (i) any taxpayer who make an election under Section l042(a) with respect to Employer securities (ii) any individual who is related to the taxpayer or the decedent (within the meaning of Section 267(b)), or (b) for the benefit of any other person who owns (after application of Section 3l8(a)) more than twenty-five percent (25%) of (i) any class of outstanding stock of the corporation which issued such Employer securities or of any corporation which is member of the same control group or corporation (within the meaning of Code Section 409(1)(4)) of such corporation or (ii) the total value of any class of outstanding stock of any such corporation. For the purposes of (b) above Code Section 318(a) shall be applied without regard 28 to the employee trust exception in Section 318(a)(2)(B)(i). Nonallocation period means the period beginning on the date of sale of the qualified securities and ending on the later of: (i) the date which is 10 years after the date of sale or (ii) the date of the Plan allocation attributable to the final payment of acquisition indebtedness incurred in connection with such sale. The nonallocation period is the period beginning on the date of the sale of the qualified securities and ending on the later of (i) the date which is 10 years after the date of sale or (ii) the date of the Plan allocation attributable to the final payment of acquisition indebtedness incurred in connection with such sale. 6.18 Limit on Allocations In Certain S Corporation Years . Notwithstanding any other provision of the Plan to the contrary, for any year in which the Plan holds securities in a corporation organized as an S corporation for federal income tax purposes, no portion of the Plan attributable to the assets of the Plan attributable to such securities or allocable in lieu thereof shall, during a nonallocation year within the contemplation of Code §409(p), accrue or be allocated directly or indirectly under any plan of the Employer or any Affiliate to a disqualified person within the contemplation of such Code Section in a manner which would be prohibited by that Code Section. The provisions of this subsection are effective generally for Plan Years beginning after 2004; provided, however, that for ESOPs established after March 14, 2001, or which convert to S corporation status after that date, this subsection is effective for Plan Years ending after that date. SECTION 7. EXPENSES OF THE PLAN AND TRUST All expenses of administering the Plan and Trust shall be charged to and paid out of the Trust Assets. The Company may pay all or any portion of such expenses, and payment of expenses by the Company shall not be deemed to be Employer Contributions. SECTION 8. VOTING COMPANY STOCK All Company Stock in the Trust shall normally be voted by the Trustee in such manner as it shall determine in its sole discretion. However, with respect to any corporate matter which involves the voting of Company Stock as to the approval or disapproval of any corporate merger or consolidation, recapitalization, reclassification, liquidation, dissolution, sale of substantially all assets of a trade or business, or such similar transactions as may be prescribed in Code regulations, each Participant will be entitled to direct the Trustee as to the exercise of any voting rights attributable to shares of Company Stock then allocated to his Company Stock Account but only to the extent required by Sections 401(a)(22), 409(e)(2) and 409(e)(3) of the Code and the regulations thereunder. In that event, any allocated Company Stock with respect to which voting instructions are not received from Participants shall not be voted, and all Company Stock which is not then allocated to Participants' Company Stock Accounts shall be voted in the manner determined by the Trustee. 29 SECTION 9. DISCLOSURE TO PARTICIPANTS (a) Summary Plan Description. Each Participant shall be furnished with the summary plan description required by Sections l02(a)(l) and l04(b)(l) of ERISA. Such summary plan description shall be updated from time to time as required under ERISA and Department of Labor regulations thereunder. (b) Summary Annual Report. Within the time required after each Anniversary Date, each Participant shall be furnished with the summary annual report of the Plan required by Section 104(b)(3) of ERISA, in the form required by regulations of the Department of Labor. (c) Statements. Each Participant shall be furnished with an annual statement ( or more frequently at the Board's discretion) reflecting the following information: (1) The balance (if any) in his Accounts as of the beginning of the last statement. (2) The amounts of Employer Contributions, Salary Reduction Contributions, and Forfeitures allocated to his Accounts for the Valuation Period. (3) The adjustments to his Accounts to reflect his share of dividends (if any) on Company Stock and the net income (or loss) of the Trust for the Valuation Period. (4) The new balance in his Accounts, including the number of shares of Company Stock allocated to his Company Stock Account and the fair market value of Company Stock as of the Valuation Date. (5) His vested percentage in his Account balances (under Sections 12 and 13) as of the Valuation Date. (d) Additional Disclosure. The Committee shall make available for examination by any Participant copies of the Plan, the Trust Agreement and the latest annual report of the Plan filed (on Form 5500) with the Internal Revenue Service. Upon written request of any Participant, the Committee shall furnish copies of such documents and may make a reasonable charge to cover the cost of furnishing such copies, as provided in regulations of the Department of Labor. SECTION 10. PARTICIPANTS ACCOUNTS 10.1 Participants' Accounts . The Administrator shall maintain a separate account for each Participant, separately recording the Participant's interest in: 30 (a) Participants Salary Reduction contributions; (b) Employer Discretionary Matching Contributions; (c) Employer Discretionary Basic Contributions; (d) Employer Discretionary Optional Contributions (i) Company Stock Account, and (ii) Other Investments Account; (e) Qualified Employer Discretionary Matching Contributions; (f) Rollover Accounts. Individual accounts shall also be maintained for all former Participants who still have an interest in the Plan. The individual accounts shall not require segregation of Trust Assets and no Participant, former Participant or Beneficiary shall acquire any right to or interest in any specific asset of the Trust as a result of the allocation provided for in the Plan. 10.2 Valuation of Assets . (a) Non-Company Stock Assets . Trustee, as of the last day of each Plan Year (and at such other time or times as the Committee shall direct), shall determine the net worth of the assets of the Trust Fund (other than Company Stock Accounts). In determining such net worth, Trustee shall evaluate the assets of the Trust Fund at their fair market value as of such valuation date and shall deduct all expenses for which the Trustee has not yet obtained reimbursement from the Company or from the Fund. Such valuation shall not include any accounts which have been segregated in accordance with the applicable Plan provisions or any investments in Company Stock. (b) Company Stock . Company Stock shall be valued as provided in Section 19. 10.3 Nonreversion . Under no circumstances shall any part of the corpus or income of the Trust (including forfeitures) ever revert to or inure to the benefit of Employer or be used for any purpose whatsoever other than for the exclusive purposes of providing benefits to Participants in the Plan and their beneficiaries and defraying reasonable expenses of administering the Plan, except as provided in Sections 4.2(e). 10.4 Adjustment of Accounts . As of the Valuation Date, and before crediting the amount of any contributions and forfeitures for the year allocated to the Participants, Administrator shall adjust and make allocations to the accounts of Participants, as follows: 31 (a) Each account shall be adjusted for payments made to the Participant or Beneficiary or for his benefit during the period including withdrawals under Section 17. (b) Each Participant shall be credited with the appropriate portion of the Employer Contributions during the period which have not previously been credited to his account. (c) An Employee's Elective Deferral Account shall be credited with any deferrals made by that Participant during the period and not previously credited to his accounts and reduced by any withdrawals made during the period. (d) In the case of a forfeiture of an Employer Contribution Account during the Plan Year, there shall be subtracted from the applicable Participant's Account the amount of the forfeiture. (e) The net realized income or loss of the account for the period and any net increase or decrease in the fair market value of the account shall be credited to or charged to each account as provided in Section 6.14. 10.5 Valuation of Accounts . Should a Participant terminate employment, retire, become disabled or die, his accounts shall be valued on the Valuation Date preceding or coinciding with such occurrence, adjusted for any payments to or withdrawals made by the Participant and further adjusted for Salary Reduction Contributions made by the Participant and any Employer Contributions made and any Company Stock released from the Suspense Account, subsequent to such Valuation Date. If the terminated Participant's Accounts are not fully distributed to him, the valuation shall be made as of the Valuation Date preceding or coinciding with the date of distribution. SECTION 11. BENEFITS 11.1 Retirement . When a Participant attains the applicable Retirement Date defined in Section 12 and terminates employment with Employer, Administrator shall direct Trustee to distribute the Plan Benefit to the Participant pursuant to the provisions of this Plan. 11.2 Death . (a) Benefits. Upon the death of a Participant, Administrator shall direct Trustee to distribute the Participant's Plan Benefit to the Beneficiaries designated pursuant to the applicable provisions of this Plan. The Plan Benefit shall be equal to the value of the deceased Participant's Account(s) which have not been distributed at the time of death or the survivor's portion of any annuity which has been purchased for the Participant. The deceased Participant's Account(s) shall include the proceeds of any life insurance policies on the life of the Participant earmarked for 32 such accounts and the proceeds shall be distributed to the Beneficiary. Any key man life insurance acquired as a general asset of the Trust and not earmarked for the deceased Participant's Account shall be treated as a gain to the Trust and allocated proportionately, based upon account balances to all Trust Accounts (except segregated accounts) as of the date of death. (b) Proof of Death. Administrator may require such proper proof of death and such evidence of the right of any person to receive payment of the account value of a deceased Participant or former Participant as Administrator may deem desirable. (c) Designation of Beneficiary. Each Participant may designate a Beneficiary of the Participant's Plan Benefit which becomes payable on account of the death of the Participant. Such designation shall be made in a form satisfactory to Administrator and in accordance with the requirements of Section 401(a)(9) of the Code and the applicable regulations. The designation shall name a specific Beneficiary or Beneficiaries. A valid irrevocable trust with identifiable trust beneficiaries may be designated if a copy of the trust instrument is provided to Administrator prior to the date of Participant's death. Any Participant may, at any time, revoke or change the designation of Beneficiary by filing written notice of such revocation or change with Administrator. Any change requires a new designation made in accordance with these provisions and shall automatically revoke all prior designations. A designation or change of a designation by a married Participant of a Beneficiary other than the surviving spouse shall not be effective unless one of the following applies: (i) The spouse (or the spouse's legal guardian if the spouse is legally incompetent) executes a consent in writing that acknowledges the identity of the specific non-spouse Beneficiary (including any class of Beneficiaries or any contingent Beneficiaries) who will receive the benefit and acknowledges the effect of such consent. If the designation is a trust, the Participant's spouse need only consent to the trust and need not consent to the specific trust Beneficiaries or changes to Beneficiaries. (ii) The spouse (or the spouse's legal guardian if the spouse is legally incompetent) executes a general consent which permits the Participant to change the beneficiary designation without any requirement of further consent by the spouse. A general consent executed after October 21, 1986, must state that the spouse has the right to limit consent to a specific Beneficiary (or a specific optional form of benefit where applicable) and that the spouse voluntarily elects to relinquish such right. (iii) The consent cannot be obtained because (a) the spouse cannot be located, (b) the Participant obtains a court order (in the absence of a Qualified 33 Domestic Relations Order) that the Participant is legally separated or has been abandoned by his or her spouse (within the meaning of local law), or (c) because of other circumstances provided by applicable regulations. Any consent must be in writing and be witnessed by a plan representative or a notary public. The consent may, by its terms, preclude the spouse from revoking the consent after it has been given. (d) Effect of Divorce . If the Participant's marital status changes after the Participant has designated a Beneficiary, the following shall apply subject to any applicable qualified domestic relations order: (i) If the Participant is married at death but was unmarried when the designation was made, the designation shall be void unless the spouse had consented to it in the manner prescribed above. (ii) If the Participant is unmarried at death but was married when the designation was made, any designation of the ex-spouse as a Beneficiary shall be void but a designation of a non-spouse Beneficiary shall remain valid. (iii) If the Participant was married when the designation was made and is married to a different spouse at death, the designation shall be void unless the new spouse has consented to it in the manner prescribed above. (e) Failure to Designate a Beneficiary . If any Participant shall fail to designate a Beneficiary, if all designated beneficiaries shall have predeceased the Participant, or if the beneficiary designation on file with Administrator is not valid at the time of Participant's death, then Administrator shall distribute the Participant's Plan Benefits as follows: (i) To the Participant's surviving spouse, or if there be none surviving, (ii) To the Participant's children, in equal shares, or if there be none surviving, (iii) To the estate of the Participant . 11.3 Disability . In the event of a Participant's Disability (while employed), Administrator shall direct Trustee to distribute his Plan Benefit to him pursuant to the provisions of the Plan. Disability shall mean a disability of a type which entitled him to receive total disability benefits under Social Security. 11.4 Termination of Employment . If a Participant shall terminate employment with Employer for any reason other than those specified in the preceding paragraphs of this section, participation in the Plan shall cease, and the Participant's vested Plan Benefit shall be distributed pursuant to the following provisions of the Plan. 34 SECTION 12. VESTING AND FORFEITURES 12.1 Full Vesting . A Participant is 100% vested at all times in his Account due to Employer Discretionary Basic Contributions, Qualified Employer Discretionary Matching Contributions, Employee Salary Reduction Contributions and Rollover Contributions. 12.2 Graduated Vesting . If a Participant terminates employment for any reason other than retirement, disability or death, his Accounts attributable to his Employer Discretionary Optional Contribution Account, Profit Sharing Account and Employer Discretionary Matching Contributions will be determined on the basis of his nonforfeitable interest, in accordance with the following vesting schedule: Credited Service Nonforfeitable Under Section 13 Percentage Less than One Year 0 % One Year 20 % Two Years 40 % Three Years 60 % Four Years 80 % Five Years 100 % 12.3 Retirement, Death and Disability . A Participants interest in his Account(s) shall be fully vested regardless of his Years of Service upon the occurrence of (a) attainment of Normal Retirement Age; (b) death while still employed by Employer; or (c) or Disability. 12.4 Forfeitures Any portion of the final balances in a Participant's Accounts which is not vested (and does not become part of his Plan Benefit) will become a Forfeiture as of the Anniversary Date in the Plan Year in which the Participant has received or is deemed to have received a distribution of his nonforfeitable interest in his Account balances. For periods prior to the date of execution hereof, no Forfeiture will occur prior to the date the individual incurs a Break in Service. If the Participant has not received a distribution of his vested Account balances, then the portion of his Account balance which is not vested shall be forfeited only upon the occurrence of a five consecutive year Break in Service. Forfeitures shall first be charged against a Participant's Other Investments Account with any balance charged against his Company Stock Account at the then fair market value of Company Stock. Financed Shares shall be forfeited only after other shares of Company Stock have been forfeited. Forfeitures will be reallocated among the Participants, as provided in Section 6, as of the Anniversary Date of the Plan Year in which a Forfeiture occurs. A Break in Service will occur only in a Plan Year for which a Participant is not credited with more than 500 hours of Service. If more than one class of qualifying Employer securities subject to exempt loan provisions have been allocated to a Participant's Account the Plan must forfeit the same proportion of each such class. 12.5 Restoration of Forfeited Accounts . If a Participant who has incurred a forfeiture is re-employed prior to the occurrence of a five-consecutive-year Break in Service, the portion of his 35 Accounts (attributable to the prior period of Service) that was forfeited shall be restored as if there had been no Forfeiture, provided the Participant does not thereafter incur a fifth consecutive Break in Service and repays any amounts previously distributed within five (5) years of the date of re- employment. Such restoration shall be made out of Forfeitures in the Plan Year of re-employment (prior to allocations under Section 6.7. To the extent such Forfeitures are not sufficient, the Company shall make a special contribution to the Participant's restored Accounts. Any amount so restored to a Participant shall not constitute an Annual Addition under Section 6.9. If more than one class of qualifying Employer Securities subject to exempt loan provisions have been allocated to a Participant's Account, the Plan must forfeit the same proportion of each such class. The loan for Employer Securities must primarily be for the benefit of the Plan Participants and Beneficiaries of the Plan. 12.6 Subsequent Vesting . If a Participant receives a distribution of his Plan Benefit and is re- employed prior to the occurrence of five consecutive one year Breaks in Service, his Plan Benefit ("X") shall be determined prior to the date he becomes fully vested in accordance with the following formula: X P(AB+D) -D For purposes of applying this formula, P is the vested percentage at the time of the later determination, AB is the total account balance at that time, and D is the amount previously distributed as a Plan Benefit" 12.7 Reserved . 12.8 Amendment of Vesting Schedule . No amendment of the vesting schedule shall directly or indirectly deprive a Participant of nonforfeitable rights to benefits accrued to the date of the amendment. Further, if the vesting schedule of the Plan is amended, or the Plan is amended in any way that directly or indirectly affects the computation of any Participant's nonforfeitable percentage, or if the Plan is deemed amended by an automatic change to or from a top-heavy vesting schedule, each Participant with at least three Years of Service with the Employer may elect, within a reasonable period after the adoption of the amendment or the change, to have the nonforfeitable percentage computed under the Plan without regard to such amendment. An amended vesting schedule will apply to a Participant only if the Participant receives credit for at least one Hour of Service after the new schedule becomes effective. The period during which the election may be made shall commence with the date the amendment is adopted or deemed to be made and shall end on the latest of: (a) 60 days after the amendment is adopted; (b) 60 days after the amendment becomes effective; or (c) 60 days after the Participant is issued written notice of the amendment by Employer or Administrator. 36 SECTION 13. CREDITED SERVICE 13.1 General Rule . For purposes of vesting, an Employee's Credited Service includes the total number of Plan Years after 1979 in which he is credited with at least 1,000 Hours of Service with the Employer. Credited Service shall include such Service with the Company or any Affiliated Company. For purposes of vesting, service with an Employer includes service with Employers who are members of a controlled group of corporations within the meaning of Code Section 1563(a) without regard to Subsections (a)(4) and (e)(3)(c), and regardless of whether such members are adopting Employers of the Plan. In any case in which the Employer maintains a plan of a predecessor employer, service for such predecessor shall be treated as service for the Employer. In any case in which the Employer maintains a plan which is not the plan maintained by a predecessor employer, service for such predecessor shall, to the extent provided in regulations prescribed by the Secretary, be treated as service for the Employer. Service of any Employee who is a Leased Employee to any Employer aggregated under Section 414(b), (c), or (m) must be credited for vesting purposes whether or not such individual is eligible to participate in the Plan. 13.2 Reemployment If a former Participant is reemployed after the occurrence of a Break in Service, the following special rules shall apply in determining his Credited Service for vesting purposes: (a) New Accounts will be established to reflect his interest in the Plan attributable to his Service after the Break in Service. (b) If he is reemployed after the occurrence of a five consecutive year Break in Service, or if Credited Service after the Break in Service will not increase his vested interest in his Accounts attributable to Service prior to the Break in Service. (c) After he completes one (1) Plan Year of Credited Service following his reemployment, subject to the foregoing his Credited Service with respect to his new Accounts will include his Credited Service accumulated prior to the Break in Service. (d) In the case of a Participant who is reemployed who has not attained a vested interest under this Plan, Service prior to the Break in Service shall not be included in determining his Credited Service provided the number of consecutive one-year Breaks in Service equals or exceeds the greater of five (5), or the aggregate number of years of Credited Service before such consecutive Breaks in Service. 13.3 Hours of Service . For purposes of determining the Hours of Service to be credited to an Employee under the Plan the following rules shall be applied: (a) Hours of Service shall include: 37 (i) each hour of Service for which an Employee is paid, or entitled to payment for the performance of duties for Employer with such hours of Service being credited in the Plan Year in which the duties are performed; and (ii) each hour of Service for which an Employee is paid, or entitled to payment for a period during which no duties are performed (irrespective of whether the employment relationship has terminated) due to vacation holiday, illness, incapacity (including disability), layoff, jury duty, military duty or leave of absence; provided that no more than 501 Hours of Service need be credited for one continuous period during which an Employee does not perform duties; and (iii) each hour of Service for which back pay, irrespective of mitigation of damages, is either awarded or agreed to; provided, however, that Hours of Service credited under either subparagraph (a) or (b) above shall not be credited under this subparagraph (c). "These Hours of Service will be credited to Employee for the Plan Year to which the award or agreement pertains rather than the Plan Year in which the award agreement or payment is made. (b) The crediting of Hours of Service shall be determined by the Committee in accordance with the rules set forth in Section 2530.200b-2(b) and (c) of the regulations prescribed by the Department of Labor, which rules shall be consistently applied with respect to all Employees within the same job classification. (c) Hours of Service shall not be credited to an Employee for a period during which no duties are performed if payment is made or due under a plan maintained solely for the purpose of complying with applicable worker's compensation unemployment compensation or disability insurance laws, and Hours of Service shall not be credited on account of any payment made or due an Employee solely in reimbursement of medical or medically-related expenses. (d) Hours of Service will be credited for employment with other members of an affiliated service group (under Section 414(m) of the Code), a controlled group of corporations (under Section 414(b) of the Code), a group of trades or businesses under common control (under Section 414(c) of the Code), or a group described in the regulations promulgated under Section 414(o) of the Code of which an Employer is, or may become, a member. (e) For purposes of determining whether an Employee has incurred a Break in Service and for vesting and participation purposes, if an Employee begins a maternity/paternity leave of absence described in Section 411 (a)(6)(E)(i) of the Code his Hours of Service shall include the Hours of Service that would have been credited to him if he had not been so absent (or eight (8) Hours of Service for each day of such absence if the actual Hours of Service cannot be determined). 38 An Employee shall be credited for such Hours of Service (up to a maximum of 501 Hours of Service) in the Plan Year in which his absence begins (if such crediting will prevent him from incurring a Break in Service in such Plan Year) or, in all other cases, in the following Plan Year. For purposes of this provision, a maternity/paternity leave of absence described in Section 411 (a)(6)(E)( i) of the Code pertains to a Participant who is absent from work for any period by reason of the pregnancy of the Participant, by reason of the birth of a child of the Participant, by reason of the placement of a child with the Participant in connection with the adoption of such child by such Participant, or for purposes of caring for such child for a period beginning immediately following such birth or placement. SECTION 14. WHEN BENEFITS WILL BE DISTRIBUTED 14.1 In General . A Participant's Plan Benefit will be computed following the termination of employment, and will be available for distribution as soon as is administratively practicable thereafter. In no event however, shall distribution in such case be delayed later than one year after the close of the Plan Year in which the Participant retires, is disabled or dies without the consent of the Participant. Under certain circumstances described in Section 14.4, the Committee may delay the timing of a distribution to the Participant because the Plan lacks sufficient cash liquidity to convert a Participant's Stock Account to cash. However, in no event shall distribution of the Other Investments Account of a Participant terminating for reasons other than retirement disability, or death be delayed later than the Anniversary Date of the Plan Year following the year of termination. In no event however (with the exception of Financed Shares described in the succeeding section), shall distribution be deferred more than one year after the close of the fifth Plan Year following the Participant's termination of employment (unless the Participant has been reemployed by the Company at the end of the fifth Plan Year following the termination of employment or the Participant has chosen to delay the distribution of his Accounts beyond this date). In the event any portion of the Participant's Account consists of Company Stock attributable to a loan made to the Plan (pursuant to Section 5 of the Plan) which has not been fully repaid if the Plan lacks sufficient cash liquidity as described in Section 14.4, the above timing as to distributions may be delayed until the earlier of the Plan Year in which sufficient cash liquidity is available or the Plan Year following the year in which the loan is fully repaid. Once entitled to distribution, the Participant will receive a distribution of the Participant's Accounts in a single sum distribution. A Participant's consent is required for distributions under Code Section 411(a)(11) while such distributions are immediately distributable, The failure to consent to a distribution by a Participant constitutes an election to defer. The restrictions described therein are applicable to any distribution including one under Code Section 409(o). Notwithstanding the foregoing, if the fair market value of a Participants Account attributable to Company Stock is in excess of $885,000 as of the date distribution is to begin, the five-year 39 maximum distribution period shall be extended by one additional year (up to an additional five years) for each $175,000 increment, or fraction of such increment by which the value of the Participants' Account exceeds $885,000. The $885,000 and $175,000 dollar amount shall be subject to adjustment in accordance with Section 409(o)(2) of the Code. 14.2 Required Distributions . Unless the Participant otherwise elects, distribution of a Participant's Plan Benefit shall commence not later than sixty (60) days after the Anniversary Date coinciding with or next following his Normal Retirement Age (or his termination of Service, if later). The distribution of the Plan Benefit of any Participant who is not a 5-percent owner of the Company must commence not later than April 1 of the calendar year following the later of the calendar year in which he attains age 70½ or has terminated service, regardless of any consent requirements pursuant to Section 15.3 of the Plan. A non-5% owner may elect by such April 1 to delay distribution until a later termination of service, but in the absence of an election to the contrary distributions will begin by such April 1 If the Participant owns, directly or indirectly, more than 5-percent of the outstanding stock of the Company or stock possessing more than 5-percent of the total combined voting power of all stock of the Company, the distribution of the Plan Benefit of such Participant with respect to the calendar year in which he attains age 70½ must commence not later than April 1 of the next calendar year (even if he has not terminated Service and regardless of any consent requirements pursuant to Section 15.3 of the Plan). Distributions from the Plan will be made in accordance with the requirements of the Regulations under Section 401(a)(9), including the minimum distribution incidental benefit requirements of Section 1.401(a)(9) -2 of the proposed Regulations. With respect to distributions under the Plan made in calendar years beginning on or after January 1, 2001, the Plan will apply the minimum distribution requirements of section 401(a)(9) of the Internal Revenue Code in accordance with regulations under section 401(a)(9) that were proposed in January, 2001, notwithstanding any provision of the Plan to the contrary. This amendment shall continue in effect until the end of the last calendar year beginning before the effective date of final regulations under Section 401(a)(9) or such other date specified in guidance published by the Internal Revenue Service. 14.3 Post-Separation Accounts . If any part of a Participant's Plan Benefit is retained in the Trust after his Service or participation ends, his Accounts will continue to be treated as provided in Section 6. However, such Accounts will not be credited with any additional Employer Contributions or Forfeitures. 14.4 Necessary Delays . In accordance with Section 15 of the Plan, if Company Stock is not readily tradable on an established market, the Participant must be given the right to demand distribution of his Plan Benefit entirely in cash, Company Stock, or some combination of the two. In such case, the Trustees will strive to create sufficient cash reserves in the Plan to permit a terminating Participant to convert the portion of his Plan Benefit consisting of Company Stock to cash. However, should Plan cash reserves not permit conversion of Company Stock to cash, the Committee may delay distribution of a Participant's Plan Benefit, within the limits described in Section 14.1, until the date such Plan cash reserves can be reasonably generated through either additional Employer contributions to the Plan or a restructuring of existing Plan assets. 14.5 Unclaimed Accounts . The Plan does not require either the Trustee or the Plan Administrator to search for, or ascertain the whereabouts of, any Participant or Beneficiary. At 40 the time the Participant's or Beneficiary's benefit becomes distributable, the Plan Administrator, by certified or registered mail addressed to his last known address of record with the Plan Administrator or the Employer, must notify any Participant, or Beneficiary, that he is entitled to a distribution under this Plan. If the Participant, or Beneficiary, fails to claim his distributive share or make his whereabouts known in writing to the Plan Administrator within 6 months from the date of mailing of the notice, the Plan Administrator will treat the Participant's or Beneficiary's unclaimed payable Account as forfeited and will reallocate the unclaimed payable Account in accordance with the Plan's forfeiture provisions. Where the benefit is distributable to the Participant, the forfeiture under this paragraph occurs as of the last day of the notice period, if the Participant's nonforfeitable Account does not exceed $1,000 (excluding the value of any rollover contributions and earnings thereon for distributions made after 2001), or as of the first day the benefit is distributable without the Participant's consent, if the present value of the participant's nonforfeitable Account exceeds $1,000 (excluding the value of any rollover contributions and earnings thereon for distributions made after 2001). Where the benefit is distributable to a Beneficiary, the forfeiture occurs on the date the notice period ends except, if the Beneficiary is the Participant's spouse and the Nonforfeitable Account payable to the spouse exceeds $1,000 (excluding the value of any rollover contributions and earnings thereon for distributions made after 2001), the forfeiture occurs as of the first day the benefit is distributable without the spouse's consent. Pending forfeiture, the Plan Administrator, following the expiration of the notice period, may direct the Trustee to segregate the nonforfeitable Account in a segregated Account and to invest that segregated Account in Federally insured interest bearing savings accounts or time deposits (or in a combination of both), or in other fixed income investments. If a Participant or Beneficiary who has incurred such a forfeiture of his Account under the provisions of this paragraph makes a claim, at any time, for his forfeited Account, the Plan Administrator must restore the Participant's or Beneficiary's forfeited Account to the same dollar amount as the dollar amount of the Account forfeited, unadjusted for any gains or losses occurring subsequent to the date of the forfeiture. The Plan Administrator will make the restoration during the Plan Year in which the Participant or Beneficiary makes the claim, first from the amount, if any, of Participant forfeitures the Plan Administrator otherwise would allocate for the Plan Year, then from the amount, if any, of the Trust Fund net income or gain for the Plan Year and then from the amount, or additional amount, the Employer contributes to enable the Plan Administrator to make the required restoration. The Plan Administrator will direct the Trustee to distribute the Participant's or Beneficiary's restored Account to him not later than 60 days after the close of the Plan Year in which the Plan Administrator restores the forfeited Account. The forfeiture provisions of this Section apply solely to the Participant's or to the Beneficiary's Account derived from Employer contributions. 14.6 Small Plan Benefits . Notwithstanding the other distribution provisions of the Plan, if the Plan Benefit of a terminated Participant's Account does not exceed $1,000 (excluding the value of any rollover contributions and earnings thereon for distributions made after 2001), the Plan Benefit will be distributed in a single sum as soon as is administratively practicable after a termination of employment.
